DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application, which discloses and claims only subject matter disclosed in prior Application No.16/922,730, filed 07/07/2020 constitutes a divisional application. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent application number CN 201910609645, filed on 07/08/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/07/2021 follows the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
 
Abstract
The abstract filed 10/07/2021 appears to be acceptable.

Drawings
1.
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g).  
2.
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore elements, ‘a mask layer’ and ‘a second groove in the mask layer’ cited in claim 1, must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Applicant’s fig. 10 and fig. 21 describe two different finished products. The product shown in fig. 10 doesn’t have any mask layer. The product shown in fig. 21 has a hard mask 302, but it doesn’t have any groove. This is not clear which product is claimed in claim 1. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsieh et al. (US 20180174904 A1).

Regarding independent claim 1, Hsieh et al. teach “A semiconductor device, comprising:
a base substrate (20, 22);
a gate structure (30) on the base substrate;
source/drain doped layers (42) in the base substrate (20,22) on sides of the gate structure (30);
a first dielectric layer (40) on the base substrate (20, 22) and covering the source/drain doped layers (42);
a mask layer (92/54, ¶ 0018) on a top of the gate structure (30) between the source/drain doped layers (42);
a second dielectric layer (64) on the first dielectric layer (40) and exposing a surface of the mask layer (92);
first grooves in the second dielectric layer (64) and the first dielectric layer (40), and exposing the source/drain doped layers (42);
a first conductive structure (60) in each first groove;
a second groove in the mask layer (92), and exposing the gate structure (30) at a bottom of the second groove; and
a spacer (36) on sidewalls of the second groove”.

Regarding claim 4, Hsieh et al. further teach, “The device according to claim 1, wherein: 
the base substrate includes a substrate (20) and fins (22) on the substrate; 
the gate structure (30) is disposed on the substrate (20) and across the fins (22); and
the source/drain doped layers (42) are disposed in a corresponding fin on the sides of the gate structure (30)”.


Regarding claim 5, Hsieh et al. further teach, “The device according to claim 4, further including: an isolation structure on the substrate and covering a portion of sidewalls of the fins (¶ 0011)”. 

Regarding claim 6, Hsieh et al. further teach, “The device according to claim 5, further including: an etch stop layer (76) on the substrate, on a portion of the sidewalls of the fins, on tops and sidewalls of the source/drain doped layers, and on sidewalls of the gate structure.

Regarding claim 8, Hsieh et al. further teach, “The device according to claim 1, wherein: the second dielectric layer (64) is made of a material including undoped silicate glass (¶ 0021)”.



Claims 1-3 and 9-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsai et al. (US 20200126857 A1).

Regarding independent claim 1, Tsai et al. teach “A semiconductor device (fig. 16-17; ¶¶ 0012-0046), comprising:
a base substrate (210, fig. 16);
a gate structure (230) on the base substrate (210);
source/drain doped layers (220) in the base substrate (210) on sides of the gate structure (230);
a first dielectric layer (250) on the base substrate (210) and covering the source/drain doped layers (220);
a mask layer (350B) on a top of the gate structure (230) between the source/drain doped layers (220);
a second dielectric layer (680,710) on the first dielectric layer (250) and exposing a surface of the mask layer (350B);
first grooves (containing 810, 610) in the second dielectric layer (680, 710) and the first dielectric layer (250), and exposing the source/drain doped layers (220);
a first conductive structure (610, 810) in each first groove;
a second groove (containing 820, fig. 17) in the mask layer (350B), and exposing the gate structure (230) at a bottom of the second groove; and
a spacer (430) on sidewalls of the second groove (‘a small amount of the dielectric material 430 may still remain between the mask layer segments 350B and the via 810. The same is true for the mask layer segments 350B and the via 820.’, ¶ 0045)”.

Regarding claim 2, Tsai et al. further teach, “The device according to claim 1, further including: a second conductive structure (820) in the second groove”.
Regarding claim 3, Tsai et al. further teach, “The device according to claim 1, wherein: the mask layer is made of a material including SiNx, SINC, SiNB, SiCNO, SiNO, or a combination thereof (¶ 0022)”.

Regarding claim 9, Tsai et al. further teach, “The device according to claim 1, wherein: the first conductive structure (610, 810) is made of a material including tungsten, cobalt, titanium, nickel, or a combination thereof (¶ 0034).

Regarding claim 10, Tsai et al. further teach, “The device according to claim 2, wherein: the second conductive structure (820) is made of a material including tungsten, cobalt, titanium, nickel, or a combination thereof (¶ 0034)”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh as applied to claim 1 above, and further in view of Liu et al. (US 20210335849 A1).

Regarding claim 7, Hsieh teach all the limitations described in claim 1.
But Hsieh is silent upon the provision of wherein the first dielectric layer is made of a material including SiO2, SiC, SiNO, SiNx, or a combination thereof.
However, Liu et al. teach ILD layers made of SiNx, and SiNO (¶ 0024).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to select SiNx/ SiNO when forming a BJT, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art. In re Leshin, 125 USPQ 416.

Examiner’s Note
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2141.02 VI. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Montalvo Eva can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMMAD M HOQUE/
Primary Examiner, Art Unit 2817